                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE HERNANDEZ                                :
      Plaintiff,

              v.                               :
                                                          CIVIL ACTION
INDEPENDENCE TREE SERVICE LLC                             NO. 19-0510
and SOUTHEASTERN PENNSYLVANIA                  :
TRANSPORTATION AUTHORITY and
NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK                       :
      Defendants.

                                           ORDER


       AND NOW, this 22nd day of April, 2019, upon consideration of Defendant SEPTA’s

Motion to Dismiss (ECF No. 5) and Plaintiff’s Response thereto (ECF No. 14), it is hereby

ORDERED that said Motion is GRANTED in Part and DENIED in part as follows:

              (1) Defendant’s Motion is GRANTED as to Plaintiff’s punitive damages claim.
                  Said Claim is DISMISSED and all allegations against SEPTA of “gross
                  negligence” and “recklessness” are stricken;

              (2) Defendant’s Motion is DENIED as to all allegations against SEPTA regarding
                  negligent communication;

              (3) Defendant’s Motion is GRANTED as to allegations against SEPTA regarding
                  failure to properly hire, train and supervise; and,

              (4) On or before May 13, 2019, Plaintiff shall file an Amended Complaint in
                  accordance with this Order, as well as this Court’s Order dated March 20,
                  2019 (ECF No. 19).

                                                          BY THE COURT:



                                                          /s/ C. Darnell Jones, II___J.
